In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00081-CR
                            ____________________

                     TERRY RAY MATHEWS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                    On Appeal from the 284th District Court
                         Montgomery County, Texas
                       Trial Cause No. 94-01-00028 CR
________________________________________________________              _____________

                          MEMORANDUM OPINION

      In this appeal, counsel for the appellant filed a brief stating that there are no

arguable points of error that would allow the appellant to obtain relief from his

conviction; after reviewing the record, we conclude that no arguable issues support

Terry Ray Mathews’s appeal. See Anders v. California, 386 U.S. 738 (1967).

      Mathews pled guilty to an indictment that alleged he committed an

aggravated sexual assault against a child. See Tex. Penal Code Ann. § 22.021



                                          1
(West Supp. 2012).1 After considering the pre-sentence investigation report and the

arguments of counsel, the trial court deferred adjudication of Mathews’s guilt,

placed Mathews on community supervision for ten years, and assessed a fine of

$2,000.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order and to find Mathews guilty of having committed the

offense alleged in the indictment. Mathews entered a plea of true to the allegations

in the State’s motion to revoke; at the conclusion of the hearing, the trial court

found Mathews guilty of aggravated sexual assault, sentenced him to serve twenty-

five years in prison, and assessed a fine of $10,000.

      On appeal, Mathews’s counsel filed a brief which presents counsel’s

professional evaluation of the record; the brief concludes that Mathews’s appeal is

frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). We granted an extension of time to allow Mathews to file a pro se

brief, but he did not do so.

      After reviewing the appellate record, we agree with counsel’s conclusion

that no arguable issues support Mathews’s appeal. Consequently, we need not

order the appointment of new counsel to re-brief Mathews’s appeal. Cf. Stafford v.
      1
       We cite to the current version of the statute, as the subsequent amendments
that were made to section 22.021 are not relevant to Mathews’s appeal.
                                          2
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 2

      AFFIRMED.


                                              ___________________________
                                                     HOLLIS HORTON
                                                          Justice


Submitted on September 16, 2013
Opinion Delivered October 16, 2013
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.




      2
        Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3